        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


          SANDRA RODRÍGUEZ-COTTO;
           RAFELLI GONZÁLEZ-COTTO                      CIVIL No. 20-01235 (PAD)

                      Plaintiffs,                      RE: Preliminary and Permanent
                                                       Injunction
                          v.

 WANDA VÁZQUEZ-GARCED, Governor of
 Puerto Rico; INÉS DEL CARMEN CARRAU-
 MARTÍNEZ, Interim Secretary of Justice of Puerto
 Rico; PEDRO JANER, Secretary of the Department
 of Public Safety of Puerto Rico; HENRY
 ESCALERA, Commissioner of the Puerto Rico
 Police Bureau, all in their official capacities

                     Defendants.


       RESPONSE IN OPPOSITION TO RENEWED MOTION FOR PRELIMINARY
                               INJUNCTION

TO THE HONORABLE COURT:

       COME NOW, co-defendants Wanda Vázquez-Garced, Governor of Puerto Rico; Inés

del Carmen Carrau-Martínez, Interim Secretary of Justice of Puerto Rico; Pedro Janer,

Secretary of the Department of Public Safety of Puerto Rico; and, Henry Escalera,

Commissioner of the Puerto Rico Police Department, all in their official capacities, without

waiving any right or defense arising from Title III of Puerto Rico Oversight, Management and

Economic Stability Act (“PROMESA”), 48 U.S.C. §§2101 et seq., and the Commonwealth’s

Petition under said Title or under this case and without submitting to the Court’s jurisdiction,

and through the undersigned attorney, very respectfully STATE and PRAY as follows:
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 2 of 39




                                     I. INTRODUCTION

       On July 29, 2020, Sandra Rodríguez-Cotto and Rafelli González-Cotto (“Plaintiffs”) filed

an Amended Complaint (Docket No. 47); a Renewed Motion for Preliminary Injunction (Docket

No. 48); and a Memorandum of Law in Support of the Renewed Motion for Preliminary Injunction

(Docket No. 50) against Wanda Vázquez-Garced, Governor of Puerto Rico; Inés del Carmen

Carrau-Martínez, Interim Secretary of Justice of Puerto Rico; Pedro Janer, Secretary of the

Department of Public Safety; and Henry Escalera, Commissioner of the Puerto Rico Police

Bureau. Essentially, Plaintiffs rehashed the arguments that they set forth in their Memorandum

of Law in Support of the Motion for Preliminary Injunction (Docket No. 4-3) challenging the

constitutionality of then-valid Sections (a) and (f) of Article 6.14 of the Puerto Rico Department

of Public Safety Act, Act No. 20-2017, for alleged infringements to the First and Fourteenth

Amendments of the Constitution of the United States. However, on July 13, 2020, the

Commonwealth of Puerto Rico (“Commonwealth”) enacted Act No. 66-2020, which

substantially amended Section (a) of Article 6.14 to include new language and elements to the

criminal statute and repealed Section (f).

       Regardless of the substantial amendments that Act No. 66-2020 introduced to Section

(a) of Article 6.14 of Act No. 20-2017, Plaintiffs insist that the same is unconstitutional as it

allegedly continues to have a “chilling effect” on them and on their supposed mysterious

sources. (Docket No. 18 at 30). Plaintiffs continue to base their claims on the “fear prosecution

under Section 6.14 for their reporting on emergency conditions in Puerto Rico,” (Docket No. 50

at 9), and contend that—even after the statute was substantially amended—they “still face a

credible threat of prosecution under Section 6.14(a),” that “continues to chill their reporting on

emergency conditions in Puerto Rico.” (Docket No. 50 at 9). However, Defendants will establish


                                                2
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 3 of 39




that, just as Plaintiffs did not have Article III standing under the prior challenged statute, they

fail to have it under the newly amended Section (a). That is, Plaintiffs’ subjective, speculative

and irrational fear of prosecution is not enough to confer them standing to challenge Article

6.14 (a), as amended by Act No. 66-2020. See Mangual v. Rotger-Sabat, 317 F.3d 45, 57 (1st Cir.

2003) (“[a] plaintiff's subjective and irrational fear of prosecution is not enough to confer

standing under Article III for either type of injury”). Further, Plaintiffs have not brought new

case law to support their standing argument and continue to solely rely on cases that this Court

has already stated that are either distinguishable or inapposite. (See Docket No. 33 at 2) (“the

court read all cases that plaintiffs cited in support of the question of standing, and this review

confirmed that ‘mere subjective fears are not enough’. […] But the stipulations in this case do

not reflect similar factual settings”). Thus, since Plaintiffs “cannot manufacture standing merely

by inflicting harm on themselves based on their fears of hypothetical future harm that is not

certainly impending,” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 416 (2013), this Court will be

in position to swiftly deny the request for preliminary injunction and dismiss the case.

       Similarly, Defendants will also address the Court’s doubts regarding the alleged chill of

Plaintiffs’ mysterious sources. (See Docket No. 33 at 2) (“[i]f the sources (willing speakers,

plaintiffs being willing listeners), have been frozen, that would be more than merely subjective

fear”). This Court will be able to confirm that if Plaintiffs rely on the chill of mysterious sources

to obtain third-party Article III standing to challenge a statutory provision on First Amendment

grounds, they must reveal their identities. In fact, it is extremely revealing that Plaintiffs failed

to discuss Bruno & Stillman, Inc. v. Globe Newspaper Co., 633 F.2d 583 (1st Cir. 1980), which is

the controlling case in the First Circuit regarding the disclosure of journalistic sources. If this

Court were to entertain Plaintiffs’ theory regarding the alleged chill of their sources, after


                                                 3
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 4 of 39




discussing all the factors established by the First Circuit in Bruno & Stillman, Inc., it will be in

position to order Plaintiffs to disclose their mysterious sources. Moreover, if Plaintiffs insist on

the secrecy of the alleged mysterious sources and refuse to discover their identities, those

alleged-third party-sources must be disregarded as they cannot reasonably be conferred

standing solely based on the supposed subjective fear of prosecution of individuals who are

unknown to Defendants and the Court. See June Med. Servs. L.L.C. v. Russo, 140 S. Ct. 2103, 2167

(2020) (“As a general rule, a plaintiff ‘must assert his own legal rights and interests and cannot

rest his claim to relief on the legal rights or interests of third parties.’) (citing Warth v. Seldin,

422 U.S. 490, 499 (1975)).

       In the event that the Court recognizes that Plaintiffs have standing—which is

vehemently denied—they fail to satisfy each prong of the preliminary injunction standard since

(i) they are unlikely to succeed on the merits of a facial challenge to Section (a) on First

Amendment grounds; (ii) they will not suffer any irreparable harm if the preliminary injunction

is denied since they admit that they have continued to publish news articles during the

emergency despite of their alleged fear of prosecution and the supposed chilling effect the

challenged provision have on them, as well as recognize that they do not intent to transmit

false information which is one of the essential elements of the challenged provision; and (iii)

the balance of equities, as well as the (iv) adverse effect that the issuing of a preliminary

injunction would have on the public interest tip the scale in favor of denying a preliminary

injunction requesting to enjoin government officers from enforcing a valid statute.

       Therefore, based on the ensuing grounds discussed in the instant motion, as well as the

arguments briefed in Defendants’ Response in Opposition to Motion for Preliminary Injunction

(Docket No. 13) and Surreply to Reply Memorandum in Support of Plaintiffs’ Motion for


                                                  4
          Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 5 of 39




Preliminary Injunction (Docket No. 19), which are adopted by reference, it is requested that the

Court DENY Plaintiffs’ Renewed Motion for Preliminary Injunction (Docket No. 48) for lack of

standing, as well as for failing to meet the necessary requirements for a preliminary injunction.

 II. THE INSTANT CONTROVERSY IS STILL NOT JUSTICIABLE BECAUSE PLAINTIFFS
 CONTINUE TO LACK STANDING TO CHALLENGE THE STATUTORY PROVISION OF
                             ACT NO. 20-2017

A. Plaintiffs’ self-inflicted injury based on the unfounded fear of a hypothetical
prosecution continues to be insufficient to satisfy the necessary elements of Article III
standing.

        At threshold, in order to gain access to federal courts, a plaintiff has the burden of

establishing that he or she has standing. Clapper, 568 U.S at 411–12; Lujan, 504 U.S. at 561. A

federal court must satisfy itself as to its jurisdiction, which requires it to primarily evaluate if a

plaintiff has Article III standing to sue, before addressing particular claims. See Orr v. Orr, 440

U.S. 268, 271 (1979); Juidice v. Vail, 430 U.S. 327, 331 (1977); see also Warth v. Seldin, 422 U.S.

490, 498 (1975) (explaining that standing is a threshold issue in every federal case).

The standing inquiry is both plaintiff-specific and claim-specific and its requirement “is

founded in concern about the proper—and properly limited—role of the courts in a democratic

society.” Summers v. Earth Island Inst., 555 U.S. 488, 492–93 (2009); Warth v. Seldin, 422 U.S.

490 (1975); Pagán v. Calderón, 448 F.3d 16, 26 (1st Cir. 2006). Only if a particular plaintiff

has standing to pursue a particular claim will the court proceed to assess them. See Pagán, 448

F.3d at 26. Thus, a court must determine whether each particular plaintiff is entitled to have a

federal court adjudicate each particular claim that he or she asserts as the standing issue is tied

to its jurisdiction. Allen v. Wright, 468 U.S. 737, 752 (1984); Donahue v. City of Boston, 304 F.3d

110, 116 (1st Cir. 2002).




                                                  5
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 6 of 39




       In the present case, Plaintiffs request a preliminary injunction to enjoin Defendants

from enforcing Section (a) of Article 6.14 of Act No. 20-2017, for allegedly violating the First and

Fourteenth Amendments of the U.S. Constitution. Essentially, Plaintiffs claim that the

challenged statutory provision is unconstitutional because it: (1) “criminalizes far more

protected speech on matters of public concern than necessary to protect public safety” (Docket

No. 50 at 29); and, (2) “impose a content-based restriction on speech about matters of public

concern” (Docket No. 50 at 19). Plaintiffs assert that they “fear prosecution under Section 6.14

for their reporting on emergency conditions in Puerto Rico.” (Docket No. 50 at 8-9). Also,

Plaintiffs assert that they intent to “continue reporting on emergency conditions in Puerto Rico,

including the COVID-19 public health crisis” and that they “face a credible threat of prosecution

under Section 6.14(a), even though they have not yet been threatened with prosecution under

the new law.” (Docket No. 50 at 12 & 13). Finally, Plaintiffs allege that “Section 6.14(a), as

amended by Act No. 66-2020, […] continues to chill their reporting on emergency conditions

in Puerto Rico”. (Docket No. 50 at 9). Plaintiffs arguments are still simply not enough to

establish Article III standing and invoke the jurisdiction of this Court.

       To have Article III standing, Plaintiffs’ alleged injury has to be “concrete, particularized,

and actual or imminent; fairly traceable to the challenged action; and redressable by a favorable

ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010); Lujan, 504 U.S. at 560–

61. Moreover, Plaintiffs’ supposed injury cannot be “too speculative for Article III purposes”,

rather it must be “certainly impending to constitute injury in fact.” Lujan, 504 U.S. at 565, n. 2.

In that sense, “[a]llegations of possible future injury” are not sufficient. Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990). While the Supreme Court case-law sustains that plaintiffs

do not have to actually undergo criminal prosecution in order to have standing under the First


                                                 6
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 7 of 39




Amendment to challenge to the statutory provisions of Act No. 20-2017, they have to

demonstrate a realistic danger of sustaining a direct injury as a result of the statute’s

operation or enforcement. See Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979).

        Here, Plaintiffs failed to establish a realistic danger of sustaining a direct injury because

of the statute’s operation or enforcement. Id. Instead, they continue to rely on a hypothetical,

speculative, remote, and baseless fear of prosecution that has not occurred and that cannot be

reasonably inferred form the well-pleaded facts that has a real probability of occurring. In fact,

Plaintiffs admit that they “have not been personally prosecuted or threatened with prosecution

under Section 6.14(a),” (Docket No. 50 at 10), but state that “the threat of prosecution under

the statute will chill both Plaintiffs and their sources.” (Docket No. 50 at 27). However, “[a]

subjective and irrational fear of prosecution is not enough to confer standing under Article III,”

Mangual, 317 F.3d at 57, and “[a]llegations of a subjective ‘chill’ are not an adequate substitute

for a claim of specific present objective harm or a threat of specific future harm,” Laird v. Tatum,

408 U.S. at 13-14 (1972). Simply put, Plaintiffs “cannot manufacture standing merely by inflicting

harm on themselves based on their fears of hypothetical future harm that is not certainly

impending.” Clapper, 568 U.S. at 416. Further, Plaintiffs’ cannot obtain standing through the

alleged chill of their mysterious sources if they themselves do not have an injury-in-fact. See

Osediacz v. City of Cranston, 414 F.3d 136, 141-42 (1st Cir. 2005) (holding that a plaintiff cannot

suffer an injury in fact due to the risk of a policy’s chilling effect on speech of others). Thus,

Plaintiffs continue to fail in demonstrating that they have individual standing in the instant

case.

        On the other hand, Plaintiffs assert that the “self-censorship of their own reporting and

the chilling effect on [their] sources” are sufficient injury to demonstrate that they have


                                                  7
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 8 of 39




standing. (Docket No. 50 at 18). However, that argument falls flat in light of the First Circuit’s

holding in Osediacz v. City of Cranston, 414 F.3d 136 (1st Cir. 2005). There, the First Circuit held

that “self-censorship cannot exist if a party has no intention either of speaking or otherwise

exposing [to the conduct proscribed by the statute].” In the case at bar, Plaintiffs fall within

both of the categories that the First Circuit has recognized that self-censorship does not exist:

(1) they have made it clear that they do not intend to transmit false statements in their

journalistic or op-ed articles (Docket No. 23 at 5, ¶23); consequently do not intend to engage

in the alleged proscribed speech; and, (2) since they will not knowingly transmit false

information, are not exposing to the conduct that is proscribed by the statute. See Osediacz,

414 F.3d at 141. Therefore, Plaintiffs also fail to meet the requirement to establish standing on

self-censorship grounds.

       It is extremely revealing that Plaintiffs continue to base their subjective and irrational

fear of prosecution on being “informed by the history of prosecutions against journalists under

Puerto Rico’s criminal defamation law.” (Docket No. 50 at 8). Needless to say, Plaintiffs are not

challenging a defamation law in the present case, so any history of those statute in Puerto Rico

is irrelevant. Nevertheless, Defendants must reiterate that the “informed history” that Plaintiffs

allude to is a supposed event that happened in 1999, when a journalist was prosecuted under a

different statute for supposedly publishing information regarding police corruption. (Docket

No. 47 at 10-11, ¶¶42-44). It is shocking that, since the filing of the original Complaint on May

20, 2020, Plaintiffs have not been able to develop their standing argument and continue to rely

on an event that allegedly happened 21 years ago in order to support their unfounded and

subjective fear of being prosecuted. In that sense, it is apparent that Plaintiffs’ alleged injuries

cannot be fairly traceable to Sections (a) of Article 6.14 of Act No. 20-2017—which was enacted


                                                 8
          Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 9 of 39




just over a month ago—and does not even resemble the defamation statute that was allegedly

enforced 21 years ago. See Clapper, ju568 U.S. at 413 (holding that to satisfy Article III standing

it is required that the injury be fairly traceable to the legal provision at issue and not be based

on speculations). Thus, Plaintiffs continue to be unable to meet the Article III standing

standard since they cannot establish a realistic and imminent danger of being prosecuted for

publishing journalistic articles or blog entries regarding questionable government actions or

that ate related to public emergencies in Puerto Rico.

        Furthermore, it is extremely shocking that Plaintiffs allege that “the threat of

prosecution under Section 6.14(a) chills [their] reporting on public emergencies in Puerto Rico,

including the COVID-19 public health crisis, and interferes with their access to sources.”

(Docket No. 47 at 2, ¶5). That is, because as recent as July 29, 2020, co-plaintiff Rodríguez-Cotto

published a blog article on her website, based on information that was provided by

sources, regarding an alleged squandering of public funds by the Department of Health to

acquire luxury vehicles to transport the Secretary of Health during the COVID-19 pandemic

and the supposed use of government vehicles by an employee of said agency for political

campaigning.1 See Exhibit 1. Similarly, on July 26, 2020, co-plaintiff González-Cotto published

an article on his website, in which he reports on whether molecular testing on tourists in Puerto

Rico is a priority for the Government.2 See Exhibit 2. This Court must ask: if Plaintiffs are

chilled, how is it possible that they continue to publish articles regarding the COVID-19




1
 S. Rodríguez-Cotto, El gasto es en Salud es I-L-I-M-I-T-A-D-O… (July 29, 2020). Retrieved on August 14, 2020
from http://enblancoynegromedia.blogspot.com/2020/07/el-gasto-es-en-salud-es-i-l-i-m-i-t-d-o.html.

2
 R. González-Cotto, Is COVID-19 molecular testing a priority in Puerto Rico? (July 26, 2020), Retrieved on
August 14, 2020 from https://periodiconuestro.com/2020/07/26/is-covid-19-molecular-testing-on-tourists-a-
priority-in-puerto-rico/.

                                                     9
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 10 of 39




pandemic and alleged government mismanagement? If those mysterious sources are chilled,

how come Plaintiffs are still obtaining information to publish articles? The answer to these

questions is simple: there is no real chill or fear of prosecution by either Plaintiffs or the alleged

sources. Indisputably, if Plaintiffs claims were true, the alleged chill derived from the

enactment of Act No. 66-2020 would have prevented sources from providing information and

the publishing of the mentioned articles. In that sense, the allegations set forth by Plaintiffs

purely consist of a subjective chill and hypothetical situations in a blatant attempt to

manufacture standing. See Clapper, 568 U.S. at 416. Even if the standing bar is lower for facial

challenges on First Amendment grounds, Plaintiffs still must demonstrate that they satisfy

constitutional minima essential to establish standing. Osediacz, 414 F.3d at 141. Plaintiffs plainly

have not established even a minimum of the Article III standing requirements, which makes

the instant case not justiciable and issuance of a preliminary injunction unattainable.

       It is important to restate that Plaintiffs still have not plead a single fact in which any of

the Defendants or any other public officer threatened to prosecute them or any journalist or

that a prosecutorial process against them or a journalist has started pursuant to the challenged

statutory provision. As this Court can confirm, Plaintiffs still rely on an unconnected event in

which an individual (a pastor) was prosecuted under a now inexistent version of Section (a) of

Article 6.14 of Act No. 20-2017, for “disseminating false information on the messaging platform

WhatsApp about a rumored executive emergency order to close all businesses” that resulted

“in a rush on the supermarkets.” (See Docket No. 47 at 6, ¶24). However, this event is

dissimilar to Plaintiffs’ claims since it did not involve the prosecution of a journalist

for publishing articles adverse to the government and was made pursuant to a now

defunct language of Section (a). Plaintiffs bear the burden of pleading and proving concrete


                                                 10
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 11 of 39




facts showing that the Defendants’ actual action has caused the substantial risk of harm and

cannot simply rely on speculations about the unfettered choices made by independent actors

not before the court to establish Article III standing. See Clapper, 568 U.S. at 415; see also Lujan,

504 U.S. at 562 (holding that when the plaintiff is not himself the object of the government

action or inaction he challenges, standing is “substantially more difficult” to establish.). None

of the events alluded by Plaintiffs can be reasonably construed to create the credible threat of

prosecution required to obtain standing. Thus, the preliminary injunction request by Plaintiffs

must be denied because they failed to establish that they have Article III standing to continue

the instant litigation. See Osediacz, 414 F.3d at 139 (“The party seeking to invoke the federal

court's jurisdiction—normally, the plaintiff—bears the burden of pleading and proof on each

step of the standing pavane”).

B. Plaintiffs failed to demonstrate that they have third-party standing in this case.

       It can be reasonably inferred from Plaintiffs’ statements and from their reliance on the

experience of other individuals—journalist prosecuted 21 years ago and an individual

prosecuted pursuant a defunct version of Section (a)—that they are attempting to obtain third-

party standing to assert the alleged rights of journalists, the public and unknown sources. Yet,

it is firmly established that, generally, “a litigant ‘must assert his own legal rights and interests

and cannot rest his claim to relief on the legal rights or interests of third parties.’” Valley Forge

Christian College v. Americans United for Separation of Church & State, Inc., 454 U.S. 464, 474

(1982). Simply put, “one may not claim standing ... to vindicate the constitutional rights of [a]

third party.” Barrows v. Jackson, 346 U.S. 249, 255 (1953). The Supreme Court has embellished

the constitutional requirements attendant to standing with an array of prudential monitions.

Osediacz, 414 F.3d at 139. The prudential aspects of standing include “the general prohibition


                                                 11
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 12 of 39




on a litigant’s raising another person’s legal rights, the rule barring adjudication of generalized

grievances more appropriately addressed in the representative branches, and the requirement

that a plaintiff's complaint fall within the zone of interests protected by the law invoked.” Allen

v. Wright, 468 U.S. 737, 751 (1984).

       Exceptionally, the Supreme Court “has allowed standing to litigate the rights

of third parties when enforcement of the challenged restriction against the litigant would

result indirectly in the violation of third parties’ rights.” Kowalski v. Tesmer, 543 U.S. 125, 130,

(2004); see also Richard H. Fallon, Jr., As–Applied and Facial Challenges and Third Party

Standing, 113 Harv. L.Rev. 1321, 1359–64 (2000) (arguing that the Supreme Court’s permissive

approach to facial challenges in the First Amendment context has little to do with third-party

standing but, rather, reflects a substantive concern that facially invalid statutes harm the

plaintiff herself, regardless of whether a more narrowly drawn statute could regulate her

conduct). However, third-party standing concerns will not pretermit a facial challenge to a

statute on First Amendment grounds. See Forsyth County v. Nationalist Movement, 505 U.S.

123, 129 (1992). Moreover, a plaintiff cannot suffer an injury-in-fact due to risk of a statute’s

chilling effect on speech of others. See Osediacz, 414 F.3d at 139.

       In Younger v. Harris, 401 U.S. 37 (1971), a plaintiff filed a pre-enforcement suit

challenging constitutionality of California's Criminal Syndicalism Act on First and Fourteenth

Amendment grounds for vagueness and overbreadth because he had had been indicted for

distributing leaflets. When plaintiff challenged the constitutionality of the law in federal court,

several other plaintiffs intervened, arguing that their own speech was inhibited by Harris'

prosecution. However, the Supreme Court refused to recognize standing reasoning that the

allegations by persons against whom no prosecution was threatened under the challenged


                                                 12
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 13 of 39




statute but who joined as plaintiffs in injunction suit in federal district court that they felt

“inhibited” by indictment of another person was insufficient, as to such nonthreatened persons

to bring equitable jurisdiction of federal courts into play and such allegation did not make such

nonthreatened persons proper parties plaintiff. See Younger, 401 U.S. at 41-42.

       In the case at bar, Plaintiffs attempt to obtain standing by essentially alleging that they

are inhibited by the indictment of another individual (a pastor) base on a different, non-

existent law that is not before this Court. However, they do not have third-party standing

because they have not suffered a specific injury and cannot rely on the legal rights or interests

of others to invoke the jurisdiction of this Court.

       First, like in Younger, Plaintiffs cannot claim that they have ever been threatened with

prosecution, that a prosecution is likely, or even that a prosecution is remotely possible. See

Docket No. 50 at 11 (“Plaintiffs have not been personally prosecuted or threatened with

prosecution under Section 6.14(a)”). That is, because the individual that Plaintiffs alluded was

indicted under a now defunct version of the challenged provision for disseminating a false

alarm through WhatsApp stating that there would be a food shortage, which prompted

thousands of citizens to cram supermarket in the midst of a pandemic. That is far from similar

to Plaintiffs’ conduct which is to report and publish journalistic articles based on corroborated

information. In fact, Plaintiffs have admitted that they “do not intend to transmit false

statements” (Docket No. 23 at 5)—which is an element of the crime after Section (a)’s

amendment—so there is simply no possibility that the prosecution of the referenced individual

has produced any realistic fear on them. Thus, the mere allegation by Plaintiffs of an inhibition

created by the indictment of a third-party pursuant a defunct version of the challenged

provision is insufficient for them to obtain standing. See Younger, 401 U.S. at 41-42.


                                                13
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 14 of 39




       Second, the cases in which the Supreme Court has heavily weighted the prosecution of

a third-party have been those that directly relate to the conduct in which Plaintiffs plan to

engage. For example, in Steffel v. Thompson, 415 U.S. 452, 458 (1974), the Supreme Court

recognized the plaintiff’s realistic fear of prosecution as a result of the arrest of his handbilling

companion; in Susan B. Anthony List v. Driehaus, 573 U.S. 149, 166-67 (2014), the Supreme Court

heavily weighted that a plaintiff “[had] ] been the subject of Commission proceedings in the

past”; and, in Mangual, the First Circuit heavily weighted that a journalist was prosecuted under

the challenged statute for engaging in the same conduct that the plaintiff stated he would

continue to perform, 317 F.3d at 60.

        Here, Plaintiffs did not even try to reasonably relate the indicted individual’s conduct

to theirs and relied on the hypothetical that if a pastor was prosecuted—under a different law—

they too could suffer the same fate. However, Plaintiffs’ conjectural fear that a government

actor “might in the future take some other and additional action detrimental to” them does not

suffice to create standing. Clapper, 568 U.S. at 416; Laird, 408 U.S. at 11. Thus, Plaintiffs attempt

to pass the standing barrier resting on an unrelated third-party prosecution is not consistent

with Younger and must be disregarded by this Court. Therefore, since Plaintiffs do not have

individual or third-party standing, this Court cannot issue the requested preliminary

injunction.

C. Plaintiffs continue to rely on cases that the Court has ruled are distinguishable from
the instant case.

       At the Status Conference held on July 1, 2020, the Court stated the following:

       [T]he court read all cases that plaintiffs cited in support of the question of
       standing, and this review confirmed that “mere subjective fears are not enough.”
       There must be a credible threat of prosecution, which existed in Anthony List v.
       Driehaus, 573 U.S. 149 (2014), where a complaint was filed against plaintiff; in
       Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289 (1979), where the

                                                 14
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 15 of 39




       challenged statute created an unfair labor practice mixed with regulation of
       expression that covered unions (plaintiff was a union); and in Mangual v. Rotger-
       Sabat, 317 F.3d 45, (1st Cir. 2003), where one of the officers who were being
       investigated by the journalist sent a letter to the Secretary of Justice complaining
       about the journalist. But the stipulations in this case do not reflect similar factual
       settings.

Minute of Proceedings: Second Status Conference, Docket No. 33 at 2.

       Even after the Court informed Plaintiffs that those cases where clearly distinguishable

and did not support their standing argument, they continue to rely on them. For example,

Plaintiffs rehashed their argument that Mangual supports their theory regarding a credible

threat of prosecution (Docket No. 50 at 17), even after Defendants fully briefed that it was

distinct from the instant case and this Court agreed with said analysis. (See Docket No. 13 at 12-

15 (adopted by reference) & Docket No. 33 at 2). Similarly, Plaintiffs repeat the same arguments

regarding SBA List and Babbitt to support their failed standing arguments (e.g. Docket No. 50

at 17), in complete disregard of the Court’s warning that those cases were completely

distinguishable. (See Docket No. 33 at 2; see also Docket No. 19 at 3-7 & 11-14) (adopted by

reference). Therefore, Plaintiffs failure to provide new relatable and applicable case law to

support their standing quest is clearly a sign that there is no support for their standing

argument.

D. Plaintiffs must disclose their sources if they attempt to obtain standing based on
their alleged chill.

       On July 6, 2020, the Court ordered Plaintiffs to include in the legal memorandum

supporting their renewed motion for preliminary injunction a “discussion of whether a

journalist claiming chilling of sources as basis for standing in a pre-enforcement facial

challenge under the First Amendment” is sufficient to establish standing without disclosing the

identities of their sources. (Docket No. 34 at 2). Plaintiffs addressed that matter by asserting


                                                15
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 16 of 39




that “they may establish standing without disclosing the identities of their sources, and that

any order requiring them to disclose the identities of their confidential sources would

impermissibly undermine the First Amendment interests they seek to vindicate through this

lawsuit.” (Docket No. 50 at 16). However, Plaintiffs failed to cite case law that supports their

argument and, as already mentioned, continue to rest on the same cases that Defendants have

distinguished and the Court concluded were factually different, i.e. Babbitt, Mangual and SBA

List. Docket No. 50 at 17. Additionally, Plaintiffs curiously failed to discuss Bruno & Stillman,

Inc. v. Globe Newspaper Co., 633 F.2d 583 (1st Cir. 1980), which is the First Circuit leading case

regarding the disclosure of journalistic sources. That is, because the balance of interests in the

instant case favors the disclosure of sources if Plaintiffs insist on relying on the chill of those

unknown individuals to obtain standing.

       In Bruno & Stillman, Inc., the First Circuit—in a libel suit against a newspaper

publisher—addressed the issue of whether the identities of journalistic sources can be subject

to discovery. The First Circuit found that “the ‘special procedures’ suitable for [a case where the

disclosure of journalistic sources was requested] is the application of Fed.R.Civ.P. 26 (“General

Provisions Governing Discovery”) with a heightened sensitivity to any First Amendment

implication that might result from the compelled disclosure of sources.” Bruno & Stillman, Inc,

633 F.2d at 596. Further, the First Circuit provided some guidance as to the criteria that a Court

must use in a case wherein discovery of journalistic sources is sought.

       First, the party that requests the disclosure of journalistic sources must establish

relevance of desired information and the party that argues against said disclosure has burden

of establishing need for preserving confidentiality. Id. at 597. Second, assuming that the case is

not frivolous and brought by a party for the sole purpose of obtaining the identity of a


                                                16
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 17 of 39




journalistic source; and that desired information appears more than remotely relevant, the

court, in making the determination of whether to order discovery of sources, must assess extent

to which there is a need for confidentiality and if the claimed confidentiality seems

unsupported, unlikely, or speculative, court may order discovery and if in doubt, it may defer

resolution of confidentiality issue and turn to relevance issue. Id.at 597-98. Finally, the Court

must determine if the information that a party seeks in discovery can be obtained by alternate

methods without disclosing the identity of the sources. Id. (First Circuit ruled that district

court's order granting company's motion to compel disclosure of three of newspaper's

confidential sources and information conveyed to them by the newspaper would be remanded

as there were alternate methods that were not exhausted to obtain information, i.e. reporter’s

notes). Similarly, the First Circuit held in Cusumano v. Microsoft Corp., 162 F.3d 708, 715 (1st

Cir. 1998), that determinations of where particular disclosures fall along the continuum of

confidentiality, and related determinations anent the degree of protection that attaches to

them, must take into account the totality of the circumstances.

       In the case at bar, the test established by the First Circuit in Bruno & Stillman, Inc. favors

that the identity of Plaintiffs’ sources be disclosed if they rely on their alleged chill to obtain

Article III standing. First, the identity of the sources is extremely relevant for Defendants since

Plaintiffs assert that the challenged provision is causing a chilling effect on those individuals,

which prevents the information to flow. Since Plaintiffs’ standing is predicated on the chill of

those sources, Defendants have the right to depose those individuals and cross-examine them

at a preliminary injunction hearing. Any other way would constitute a due process violation in

detriment of defendants’ rights. Also, the identity of those sources is extremely relevant to the

Court to complete the standing inquiry as it must evaluate their testimony and demeanor;


                                                 17
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 18 of 39




specially when Plaintiffs’ own standing has not been established. Second, Plaintiffs’ assertions

of a need for confidentiality regarding the identity of the journalistic sources seems

unsupported, unlikely, and speculative because Plaintiffs are the ones that have theorized

that their standing to sue rests on the alleged chill of those unknown individuals. One

cannot simply allege a fact, rely on the assertion and expect that no discovery is conducted

regarding that matter. Third, Defendants do not have any alternative methods to challenge the

veracity of Plaintiffs’ allegations regarding the supposed chill of their journalistic sources

without deposing and cross-examining them. That is, because a ‘chill’ is a state of mind that

only the one who suffers it can corroborate its existence. Finally, it is apparent that when

analyzing the totality of the circumstances, the scale tips in favor of the disclosure of the

journalistic sources. Therefore, since all the prongs carved by the First Circuit in Bruno &

Stillman, Inc. weigh in favor of Defendants and the analysis of the totality of the circumstances

established in Cusumano, 162 F.3d at 715, favor the disclosure of the sources identities, the Court

must order the discovery of the same.

    III. A PRELIMINARY INJUNCTION IS UNWARRANTED IN THE PRESENT CASE

A. Standard of a preliminary injunction

       The First Circuit evaluates four factors in determining whether to issue

a preliminary injunction, to wit: (1) the movant's probability of success on the merits; (2)the

likelihood of irreparable harm absent preliminary injunctive relief; (3) a comparison between

the harm to the movant if no injunction issues and the harm to the objectors if one does issue;

and (4) how the granting or denial of an injunction will interact with the public interest. See

New Comm Wireless Services v. SprintCom, Inc., 287 F.3d 1 (1st Cir.2002); see also Ross–Simons

of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 15 (1st Cir.1996). Whether to issue


                                                18
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 19 of 39




a preliminary injunction depends on balancing equities where the requisite showing for each

of the four factors turns, in part, on the strength of the others. Concrete Machinery Co., Inc. v.

Classic Lawn Ornaments, Inc., 843 F.2d 600, 611–13 (1st Cir.1988). Although a hearing is often

held prior to entry of a preliminary injunction, a hearing is not an indispensable

requirement. Aoude v. Mobil Oil Corp., 862 F.2d 890, 893 (1st Cir.1988). As it will be discussed

below, Defendants contend that Plaintiffs failed to meet all the four prongs that are required

to be satisfied for the issuing of a preliminary injunction.

B. Plaintiffs fail to meet the necessary requirements for the issuance of a preliminary
injunction.

       1. Plaintiffs are unlikely to succeed on the merits.

       At threshold, as it was discussed earlier in this motion, Plaintiffs failed to establish the

necessary elements to have Article III standing. That itself is more than sufficient to not only

deny the request of preliminary injunction but to dismiss the entire case. See Osediacz v. City

of Cranston, 414 F.3d 136, 142 (1st Cir. 2005) (stating that even though prudential standing

concerns are relaxed in certain facial challenges implicating the First Amendment, a litigant

still must demonstrate that she satisfies the constitutional minimal essential to establish

standing). However, if this Court were to determine that the case at bar is justiciable because

Plaintiffs comply with all the necessary requirements of Article III standing—which we

vehemently deny—they are highly unlikely to succeed on the merits.

               a. Plaintiffs will not prevail in a facial challenge of the statutory provision
               at issue.

       “[A] party who mounts a facial challenge to a statute must carry a significantly heavier

burden than one who seeks merely to sidetrack a particular application of the law.” McGuire v.

Reilly, 260 F.3d 36, 46-47 (1st Cir. 2001). A plaintiff will not prevail in a facial challenge if a law


                                                  19
          Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 20 of 39




“has a plainly legitimate sweep.” Washington State Grange v. Washington State Republican

Party, 552 U.S. 442, 449 (2008). “A facial challenge to a legislative Act is [...] the most difficult

challenge to mount successfully, since the challenger must establish that no set of

circumstances exists under which the Act would be valid.” McGuire v. Reilly, 386 F.3d 45, 57 (1st

Cir. 2004) (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). In determining whether

a   law      is facially invalid,   the   Court   must    be    careful   not    to    go    beyond

the statute’s facial requirements and speculate about “hypothetical” or “imaginary” cases.

Washington State Grange, 552 U.S. at 449–50.

          The Supreme Court has concluded that facial challenges to constitutionality of laws are

disfavored for several reasons. Among the reasons, the Supreme Court has held that such facial

challenges often rest on speculation, and that they also run contrary to fundamental principle

of judicial restraint, under which courts should neither anticipate question of constitutional

law in advance of necessity of deciding it nor formulate a rule of constitutional law broader

than it is required by precise facts to which it is to be applied. Washington State Grange, 552

U.S. 442 at 450-51. On facial challenge to the constitutionality of law, a court must keep in mind

that ruling of unconstitutionality frustrates intent of elected representatives of the people. Id.

at 451.

          In terms of a specific speech, the Supreme Court has recognized that “false statements

of fact ... belong to th[e] category of utterances which ‘are no essential part of any exposition

of ideas, and are of such slight social value as a step to truth that any benefit that may be derived

from them is clearly outweighed by the social interest in order and morality.’ ” Gertz v. Robert

Welch, Inc., 418 U.S. 323, 340 (1974) (quoting Chaplinsky v. New Hampshire, 315 U.S. 568, 572

(1942)). While in United States v. Alvarez, 567 U.S. 709 (2012), the Court suggested that false


                                                  20
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 21 of 39




statements generally are not a new category of unprotected speech exempt from the normal

prohibition on content-based restriction, the history of Supreme Court case-law has

consistently confirmed that false speech enjoys little First Amendment protection. See BE & K

Constr. Co. v. N.L.R.B., 536 U.S. 516, 531 (2002) (“[F]alse statements [are] unprotected for their

own sake.”); Hustler Magazine v. Falwell, 485 U.S. 46, (1988) (“False statements of fact are

particularly valueless; they interfere with the truth-seeking function of the marketplace of ideas

....”); Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 776 (1984) (false statements of fact have

“no constitutional value” because they “harm both the subject of the falsehood and the readers

of the statement” (quotation marks omitted)); Bill Johnson's Rests., Inc. v. N.L.R.B., 461 U.S. 731,

743 (1983) (“[F]alse statements are not immunized by the First Amendment right to freedom of

speech.”); Herbert v. Lando,441 U.S. 153, 171 (1979) (“Spreading false information in and of itself

carries no First Amendment credentials.”).

       In that sense, false statements will have very little protection from the First

Amendment, except in a limited set of contexts where such protection is necessary “to protect

speech that matters,” Gertz, 418 U.S. at 341, such as “expression critical of the official conduct

of public officials,” New York Times Co. v. Sullivan, 376 U.S. 254, 268 (1964). And even in these

special contexts, “the knowingly false statement and the false statement made with reckless

disregard of the truth, do not enjoy constitutional protection.” Garrison v. Louisiana, 379 U.S.

64, 75 (1964) (emphasis added). In fact, in Schenck v. United States 249 U.S. 47, 52 (1919), Justice

Holmes famously noted that “[t]he most stringent protection of free speech would not protect

a man in falsely shouting fire in a theater and causing a panic.” Although Schenck was

concerned with seditious speech, it is particularly instructive here since it is quintessentially




                                                 21
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 22 of 39




about a false statement of fact. As explained in Schenck, the power of the government to punish

such speech involves careful consideration of “proximity and degree” of the harm.

       In the instant case, Plaintiffs are facially challenging Section (a) of Article 6.14 of Act

No. 20 for allegedly being content based. Specifically, Plaintiffs assert that they “are afraid that

the government could prosecute them under Section 6.14(a) by alleging that an inadvertent

inaccuracy in their reporting was intentional.” See Docket No. 50 at 8. Plaintiffs interpretation

of the law is incorrect. First, Section (a) of Article 6.14 requires various elements in order to

apply: (1) that the information is a false alarm; (2) that the person knows that it is false; (3) that

it is disseminated, published or transmitted through any means of communication; (4) that it

relates to the imminent occurrence of catastrophe; or (1) or circulates a notice or a false alarm;

(2) through any means of communication and (3) as a result of the conduct, the person puts

the life, health, bodily integrity or safety of one or more persons at imminent risk, or endangers

public or private property. See Docket No. 45-1.

       Evidently, the instances in which Section (a) of Article 6.14 may apply are not

unconstitutional, judged in relation to the challenged provision’s plainly legitimate sweep.

Section (a) does not punish false speech against the government nor it can be construed, as

Plaintiffs allege, that it covers news articles criticizing a governmental emergency response,

even if false. The plain language in Section (a) proscribes the dissemination of false information

in very specific instances and requires that the person knows that it is false, as well as a precise

consequence that consists of endangering the life, health, bodily integrity or safety of one or

more persons at imminent risk, or public or private property. Moreover, Section (a) specifically

proscribes false alarms which by definition are deceptive or erroneous report of an emergency,

causing unnecessary panic and/or bringing resources (such as emergency services) to a place


                                                 22
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 23 of 39




where they are not needed.3 In that sense, a news or journalistic articles challenging the

government’s actions during a state of emergency cannot reasonably be thought to be

proscribed when the challenged provision is analyzed from its face.

        Plain and simple, from a facial analysis of Section (a), a journalist cannot be prosecuted,

even if based on false information, for criticizing or challenging government officials or official

information because said provision does not proscribe all false speech and requires other

elements to be applicable. Therefore, Plaintiffs failed to meet their burden as it can be

reasonably concluded that the alleged impermissible application of Section (a) is not

substantial in relation to its plainly legitimate sweep. See United States v. Williams, 553 U.S.

285, 292 (2008) (holding that to prevail in a facial challenge of a statute for being overbroad the

movant is required to establish that it substantially proscribes protected speech, not only in an

absolute sense, but also in relation to the statute’s plainly legitimate sweep).

        Further, after Act No. 66-2020 amended Section (a), there is an element of intent that

requires that dissemination of the false alarm is made with knowledge of its falsehood. As

clarified before, Section (a), from its face, cannot be construed as to prohibit protected speech

as it requires a specific intent to cause a precise result in order to configure the criminal

conduct. A person who causes a particular result is said to act with a specific intent if “ ‘he

consciously desires that result, whatever the likelihood of that result happening from his

conduct,’ ” while he is said to act with general intent if he is aware “ ‘that that result is

practically certain to follow from his conduct, whatever his desire may be as to that result.’

United States v. Bailey, 444 U.S. 394, 404 (1980). Certainly, protected speech, even if false,


3
  See Merriam-Webster Dictionary, defining a false alarm as “an alarm (such as a fire or burglar alarm) that
is set off needlessly” and as “something causing alarm or excitement that proves to be unfounded”,
https://www.merriam-webster.com/dictionary/false%20alarm (retrieved on June 4, 2020).

                                                    23
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 24 of 39




cannot be chilled or punished under Section (a) since it not only requires the publication of a

false alarm that is related to a particular issue (the imminent occurrence of a catastrophe in

Puerto Rico) but the individual must have the mens rea (mental state) with the specific intent

to cause a precise result among the population (putting the life, health, bodily integrity or

safety of one or more persons at imminent risk, or endangering public or private property).

       Plaintiffs allege that Section (a) chills their speech because they could be prosecuted

pursuant that provision if they inadvertently publish a false journalistic article criticizing or

challenging official governmental actions or information. Moreover, they allege that

government is the one to determine if they have knowledge of the falsity. That simply cannot

be inferred from the face of Section (a). Undoubtedly, from a plain facial analysis of Section (a),

Plaintiffs cannot be prosecuted for inadvertently publishing false information due to a faulty

source because the offense would lack an essential element to be configured: the mens rea.

Here, Plaintiffs have not asserted that they are chilled because they often publish false

information with the intent to cause public unrest which would have to be the specific

allegation for the challenged provision to be applicable. Therefore, it cannot be reasonably

inferred that Plaintiffs, or journalists, are chilled because even if they published journalistic

articles with false information, they would lack the element of specific intent to cause

confusion, panic, or collective public hysteria.

       In fact, as stated before, Plaintiffs’ alleged fear is based on the notion that they be

prosecuted after unintentionally publishing false information regarding a governmental

action. (See Docket No. 23 at 5, ¶23) (factual stipulation in which Plaintiffs admit that they “do

not intend to transmit false information”). Nevertheless, in order to arrive at Plaintiffs’

conclusion that Section (a) is unconstitutional from its face, this Court would not only have to


                                                24
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 25 of 39




rely on hypothetical situations, but assume that Plaintiffs often publish false information,

knowingly, with the intent to create confusion, panic or collective public hysteria during states

of emergency disasters or curfews. That inference has been rejected by Plaintiffs since they

admit that they knowingly would not transmit false information (Docket No. 23 at 5), and it

simply does not pass the facial challenge muster. See Laird, 408 U.S. at 13-14 (holding that

“[a]llegations of a subjective ‘chill’ are not an adequate substitute for a claim of specific present

objective harm or a threat of specific future harm”). Thus, it is apparent that Plaintiffs are

unlikely to succeed on the merits because they failed to establish the necessary elements to

prevail in a facial challenge to Section (a) of Article 6.14 of Act No. 20-2017.

               b. Plaintiffs are unlikely to succeed on the merits of a content-based
                  challenge.

       The challenged provision is not an unconstitutional content-based restriction. Plaintiffs

allege that Section (a) “is facially content based because it applies only to speech about a

particular topic.” Docket No. 50 at 3. Moreover, Plaintiffs contend that since the challenged

provision is content based, it would not pass a strict scrutiny test. Docket No. 50 at 19. The

challenged provision is not an unconstitutional content-based criminal statute as Plaintiffs

characterize it. The Supreme Court’s dictum in Álvarez, 567 U.S. 709, addressed the

constitutionality of the Stolen Valor Act under the First Amendment and held that the statute

was an invalid content-based regulation of speech. Id. at 715. However, in so concluding, the

plurality opinion noted that statutes that prohibit false speech in order to “protect the integrity

of Government processes” and “maintain the general good repute and dignity of government

service itself,” were permissible restrictions on free speech. Id. at 720 (internal quotation marks

and ellipses omitted). Likewise, Justice Breyer’s concurring opinion and Justice Alito’s dissent

also noted that those kinds of statutes were a constitutional restriction on free speech. Id. at

                                                 25
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 26 of 39




734 (Breyer, J. concurring); id. at 748 (Alito, J., dissenting). In that sense, this Court should

accord “great weight” to those statements in Álvarez.

       Further, The Stolen Valor Act’s flaw in Álvarez was that “its plain terms applie[d] to

a false statement made at any time, in any place, to any person. ... And it does so entirely

without regard to whether the lie was made for the purpose of material gain.” Id. at 722–23

(plurality opinion). Section (a) is more narrowly tailored because it requires that the person

“[g]ives a warning or false alarm, knowing that the information is false, in relation to the

imminent occurrence of a catastrophe in Puerto Rico,” which clearly means that there is an

intent element. See United States v. Lepowitch, 318 U.S. 702, 704 (1943) (holding that a statute

that proscribes false impersonation of government officers was valid since “the words ‘intent

to defraud’ in the context of [the] statute, [did] not require more than the defendants have, by

artifice and deceit, sought to cause the deceived person to follow some course he would not

have pursued but for the deceitful conduct.”). Applying the reasoning of Lepowitch here the

same would be constitutional, since the plain language of the challenged provision seeks to

proscribe the deceit of unscrupulous persons that knowingly disseminate false alarms of the

imminent occurrence of a catastrophe in Puerto Rico during states of emergencies with the

intention to wreak chaos among the population. See United States v. Bonin, 932 F.3d 523, 536

(7th Cir. 2019).

       In the instant case, because the challenged provision proscribes conduct with an

expressive element, as distinct from pure speech, the correct applicable standard is an

intermediate scrutiny to determine the constitutionality of the statute. See United States v.

Tomsha-Miguel, 766 F.3d 1041, 1048–49 (9th Cir. 2014) (applying intermediate scrutiny and

holding that a false pretenses criminal statute was a constitutionally permissible restriction on


                                               26
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 27 of 39




free speech); see also United States v. Perelman, 695 F.3d 866, 871– 72 (9th Cir.2012) (applying

intermediate scrutiny to 18 U.S.C. § 704(a), which prohibited the wearing of false military

medals, an action this court also deemed to be expressive conduct). Under intermediate

scrutiny, a government regulation “is sufficiently justified” if it “is within the constitutional

power of the Government; if it furthers an important or substantial governmental interest; if

the governmental interest is unrelated to the suppression of free expression; and if the

incidental restriction on alleged First Amendment freedoms is no greater than is essential to

the furtherance of that interest.” United States v. O'Brien, 391 U.S. 367 (1968). The government

has the constitutional power to prohibit the dissemination of false representations, and that

prohibition serves the substantial government interests of “protect[ing] the integrity of

Government processes,” and “maintaining the general good repute and dignity of ...

government ... service itself.” Álvarez, 567 U.S. at 721 (internal quotation marks and citations

omitted). These interests are also unrelated to the suppression of free expression, because the

challenged provision does not prevent the expression of any particular message or viewpoint.

Rather, the government's interests are concerned solely with the act of disseminating a false

alarm itself knowing that it was untrue, regardless of its content.

       As to the final prong of the O'Brien test, the Supreme Court has explained that “an

incidental burden on speech is no greater than is essential, and therefore is permissible under

O'Brien, so long as the neutral regulation promotes a substantial government interest that

would be achieved less effectively absent the regulation.” Rumsfeld v. Forum for Academic &

Inst'l Rights, Inc., 547 U.S. 47, 67 (2006) (internal quotation marks omitted). Here, the

challenged provision promotes the goal of avoiding the worsening of a declared emergency

state that could cost the destruction of property and the lives of citizens that lose control over


                                               27
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 28 of 39




a false alarm disseminated by unscrupulous people. The Court cannot take lightly that the

Government is responsible for protecting the lives, as well as the properties of its citizens and

when falseness travels fast, the truth will never be able to reach it on time. Accordingly, the

challenged provision survives the appropriate intermediate scrutiny.

       Still, assuming, arguendo, that the challenged provision is a content based regulation of

protected expression, it would pass First Amendment review under settled law upon a showing

that the regulation “ ‘is necessary to serve a compelling state interest and is narrowly drawn to

achieve that end.’ ” Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims Bd., 502 U.S.

105, (1991) (quoting Arkansas Writers' Project, Inc. v. Ragland, 481 U.S. 221, 231 (1987)). That is

because the Government has a compelling interest to protect the health, lives and property of

its citizens during declared states of emergencies from unscrupulous individuals that

intentionally disseminate false alarms in order to create chaos. See Burson v. Freeman, 504

U.S. 191, 199 (holding that a State had a compelling interest in protecting the right of its citizens

to vote freely by implementing a campaign-free zone). This compelling interest rests even more

on the fact that false alarms are more likely to put vulnerable citizens like children, elderly or

uneducated people that cannot discern falsehood from reality.

       Additionally, the statute is narrowly tailored as the proscribed conduct is limited to (1)

dissemination of warnings or false alarms; (2) knowing that the information is false; (3) in

relation to the imminent occurrence of a catastrophe in Puerto Rico; or (1) dissemination of

warnings or false alarms; (2) knowing that the information is false; (3) when as a result of its

conduct it puts the life, health, bodily integrity or safety of one or more persons at imminent

risk, or endangers public or private property. In that sense, Section (s) is clearly narrowly

tailored to serve a significant governmental interest and leave an open ample alternative


                                                 28
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 29 of 39




channel for communication of the information to report. See Clark v. Community for Creative

Non–Violence, 468 U.S. 288, 293 (1984). That is because a good faith false alarm, even if it puts

life, health, safety, body integrity or public or private property at risk cannot be prosecuted.

Moreover, a journalist cannot be prosecuted for engaging in the proscribed conduct if it in good

faith relied on the information provided by a faulty source. Thus, Section (a) is narrowly

tailored to serve a compelling government interest.

         2. The Plaintiffs have no potential of irreparable harm if the injunction is denied.

         A   preliminary injunction is   an   extraordinary   remedy     never   awarded     as   of

right.   Munaf, 553 U.S. at 689-690. Irreparable harm is a necessary threshold for

awarding preliminary injunctive relief. Preliminary injunctions are strong medicine, and they

should not issue merely to calm the imaginings of the movant. Matos ex rel. Matos v. Clinton

Sch. Dist., 367 F.3d 68, 73 (1st Cir. 2004). A preliminary injunction should not issue except to

prevent a real threat of harm. Ross–Simons, 102 F.3d at 19; 11A Charles Alan Wright, Arthur R.

Miller, & Mary Kay Kane, Federal Practice & Procedure § 2948.1, at 153–54 (2d ed.1995). A threat

that is either unlikely to materialize or purely theoretical will not do. Ross–Simons, 102 F.3d at

19; Pub. Serv. Co. v. Town of W. Newbury, 835 F.2d 380, 382 (1st Cir.1987). If a case can be

adjudicated on the merits before the harm complained of will occur, there is no sufficient

justification for preliminary injunctive relief. 11A Wright, Miller, & Kane, supra § 2948.1, at 149.

The irreparable harm must be “neither remote nor speculative, but actual and imminent. In re

Bora Bora, Inc., 424 B.R. 17, 26 (Bankr. D.P.R. 2010)

         The Supreme Court has frequently reiterated that the standard requires plaintiffs

seeking preliminary relief to demonstrate that irreparable injury is likely in the absence of an

injunction. Los Angeles v. Lyons, 461 U.S. 95, 103 (1983) “Issuing a preliminary injunction based


                                                29
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 30 of 39




only on a possibility of irreparable harm is inconsistent with our characterization of injunctive

relief as an extraordinary remedy that may only be awarded upon a clear showing that the

plaintiff is entitled to such relief.” Mazurek v. Armstrong, 520 U.S. 968 (1997) (per curiam). In

each case, courts “must balance the competing claims of injury and must consider the effect on

each party of the granting or withholding of the requested relief.” Amoco Production Co., 480

U.S., at 542.

       In most cases, irreparable harm constitutes a necessary threshold showing for an award

of preliminary injunctive relief. Irreparable harm is “an essential prerequisite” for receiving

such redress. The burden of demonstrating that a denial of interim relief is likely to

cause irreparable harm rests squarely upon the movant. Charlesbank Equity Fund II v. Blinds to

Go, Inc., 370 F.3d 151, 162 (1st Cir. 2004) (Internal citation omitted). A finding

of irreparable harm must be grounded on something more than conjecture, surmise, or a

party's unsubstantiated fears of what the future may have in store. Regan v. Vinick &

Young (In re Rare Coin Galleries of Am., Inc.), 862 F.2d 896, 902 (1st Cir.1988) (emphasis ours).

Allegations of a subjective ‘chill’ are not an adequate substitute for a claim of specific present

objective harm or a threat of specific future harm; “the federal courts established pursuant to

Article III of the Constitution do not render advisory opinions.” Laird v. Tatum, 408 U.S. 1, 13–

14 (1972) An injunction should issue only where the intervention of a court of equity “is

essential in order effectually to protect property rights against injuries otherwise

irremediable.” Cavanaugh v. Looney, 248 U.S. 453, 456 (1919).

       In the case at hand, Plaintiffs utterly failed to specify the necessary factual allegations

of irreparable harm needed to clear the threshold for an award of preliminary injunctive relief.

Instead, Plaintiffs aver in a slapdash fashion that since they have made a strong showing of


                                               30
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 31 of 39




likelihood of success on the merits of their First Amendment claim, it follows that the

irreparable injury component of the preliminary injunction analysis is satisfied as well. (Docket

No. 50 at 26). This is an incorrect presumption on the part of Plaintiffs. Defendants have already

demonstrated Plaintiffs’ unlikelihood of success because they do not have standing and even if

they did their facial challenges to the alluded provisions would fail. Moreover, the irreparable

harm requirement stands on its own as a prerequisite to a preliminary injunction.

       This Court should not issue Plaintiffs’ request for preliminary injunction unless they

can demonstrate that granting it will prevent a real threat of harm. Mere allegations of

mysterious sources are not enough to establish an irreparable harm if those individuals are not

identified because they cannot suffer injury in fact due to risk of policy's chilling effect on

speech of others. See Osediacz, 414 F.3d at 142. Also, Plaintiffs must show that Section (a) has

caused them a chilling effect of a very serious nature which they have failed to even plead in

this case. See Mangual, 317 F.3d at 57-58 (recognizing standing to a plaintiff that asserted the

existence of a “chilling effect of a very serious nature” and that “[a] subjective and irrational

fear of prosecution is not enough to confer standing under Article III,”); see also Clapper, 568

U.S. at 416 (holding that plaintiffs cannot manufacture standing merely by inflicting harm on

themselves based on their fears of hypothetical future harm that is not certainly impending).

To this end, Plaintiffs have failed to demonstrate that an irreparable injury is likely in the

absence of an injunction because the challenged provision has not been enforced against

Plaintiffs. In fact, Plaintiffs did not show that a journalist has been prosecuted for a violation of

the challenge provisions. In its place, Plaintiffs contend that the mere threat of prosecution

already operates to chill Plaintiffs speech as well as the speech of their sources. (Docket No. 50

at 27). This is pure speculation on behalf of Plaintiffs. The First Circuit has pronounced that a


                                                 31
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 32 of 39




threat that is either unlikely to materialize or purely theoretical will not do. Ross–Simons, 102

F.3d at 19. Moreover, allegations of a subjective ‘chill’ are not an adequate substitute for a claim

of specific present objective harm or a threat of specific future harm. Laird, 408 U.S. 1.

       Plaintiffs have continued to publish news stories related to the current state of

emergency due to the COVID-19 pandemic. By visiting co-plaintiffs’ news websites one can

appreciate that their journalistic endeavors appeared to be unaffected by the challenge

provisions.4 In fact, c0-plaintiff Rodríguez-Cotto has published a recent article regarding an

alleged squandering of public funds in the Department of Health during the COVID-19

pandemic based on information provided by sources and co-plaintiff González-Cotto has

reported on the government’s management of COVID-19 testing in the airport. See Exhibits 1

& 2. It is difficult to understand the supposedly chilling effect that Plaintiffs are enduring when

their journalistic work has continued uninterrupted. Plaintiffs rely in Mangual, 317 F.3d at 58,

to support an alleged ongoing chilling effect in high hopes of satisfying the irreparable harm

requirement. However, as we have explained ad nauseum, Mangual can be readily

distinguished from the present case, since in that case a criminal investigation had been

initiated against a journalist and the chill of his sources was a complementary element used by

the First Circuit to recognize that he had a “chilling effect of a very serious nature”. This is not

the situation here. No investigations have been initiated against Plaintiffs or any other person

regarding the challenged provision. If all it took to summon the jurisdiction of the federal

courts and establish an injury were a bare assertion that, as a result of government action, one




4
 See S. Rodríguez-Cotto, En Blanco y Negro, http://enblancoynegromedia.blogspot.com; and, R. González-
Cotto, Periódico Nuestro, https://periodiconuestro.com/.

                                                 32
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 33 of 39




is discouraged from speaking, there would be little left of the Article III threshold in First

Amendment cases.

       Also, Plaintiffs continue to rely on the unrelated prosecution of a third-party not before

this Court to support their alleged injury and ‘chill’. However, as we already explained, that

theory falls flat in light of Younger which deemed insufficient the allegations of plaintiffs stating

that they feel “inhibited” by the indictment of another person. Younger, 401 U.S. at 41-42.

Therefore, Plaintiffs cannot be injured by the by the indictment of another person absent a

realistic threat of prosecution, which in this case is inexistent. As a result, this Court must deny

Plaintiffs’ request for preliminary injunctive relief because they that have not shown the

potential for irreparable harm if the injunction is denied.

       3. The balance of equities and the effect of the Court's ruling on the public
          interest tip the balance in favor of denying the request for preliminary
          injunction.

       A preliminary injunction is a potent weapon that should be used only when necessary

to safeguard a litigant's legitimate interests. Charlesbank Equity Fund II v. Blinds To Go, Inc.,

370 F.3d 151, 163 (1st Cir. 2004). Constitutional guarantees of free speech and free press do not

permit a State to forbid or proscribe advocacy of the use of force or of law violation except

where such advocacy is directed to inciting or producing imminent lawless action and is

likely to incite or produce such action. Brandenburg, 395 U.S. at 447 (emphasis ours).

Crafting a preliminary injunction is an exercise of discretion and judgment, often dependent

as much on the equities of a given case as well as the substance of the legal issues it presents.

See Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, at 20 & 24 (2008). The purpose

of such interim equitable relief is not to conclusively determine the rights of the parties, but




                                                 33
         Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 34 of 39




to balance the equities as the litigation moves forward. University of Tex. v. Camenisch, 451 U.S.

390, 395 (1981).

        In each case, courts “must balance the competing claims of injury and must consider

the effect on each party of the granting or withholding of the requested relief.” Amoco

Production Co., 480 U.S. at 542. “In exercising their sound discretion, courts of equity should

pay particular regard for the public consequences in employing the extraordinary remedy of

injunction.” Weinberger, 456 U.S. 305, 312 (1982). Thus, “[a]n injunction should issue only

where the intervention of a court of equity is essential to effectually protect property rights

against injuries otherwise irremediable. Voice of the Arab World, Inc. v. MDTV Med. News Now,

Inc., 645 F.3d 26, 32 (1st Cir. 2011). This involves weighing “the balance of relevant hardships as

between the parties.” Vaquería Tres Monjitas, Inc. v. Irizarry, 587 F.3d 464, 482 (1st Cir. 2009).

The Court must balance “the hardship that will befall the nonmovant if the injunction issues ...

with the hardship that will befall the movant if the injunction does not issue.” Mercado-Salinas

v. Bart Enterprises Int'l, Ltd., 671 F.3d 12, 19 (1st Cir. 2011).

        A preliminary injunction is not appropriate unless there is “a fit (or lack of friction)

between the injunction and the public interest.” Nieves–Marquez v. Puerto Rico, 353 F.3d 108,

120 (1st Cir.2003). In assessing a First Amendment challenge, a court looks not only at the

private claims asserted in the complaint, but also inquiries into the governmental interests that

are protected by the injunction, which may include an interest in public safety and

order. Madsen, 512 U.S. at 767–68. A burden on protected speech always causes some degree of

irreparable harm. See Elrod v. Burns, 427 U.S. 347, 373–74 (1976).

        In the instant case, it would serve the public interest to maintain the status quo until

this Court can rule on the merits of the Complaint. In the past, the First Circuit Court has


                                                     34
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 35 of 39




acknowledged the importance of the public interest weighing in favor of denying a preliminary

injunction. See Water Keeper All. v. U.S. Dep't of Def., 271 F.3d 21, 35 (1st Cir. 2001) (determining

that any injury is outweighed by the public interest and the Navy's interest in effective, realistic

training of its sailors). Here, safety and security of the public during an emergency are factors

that need to be considered if the challenged provision is stroke down.

       Plaintiffs request for preliminary injunction does not take those concerns into

consideration and rather have no legal consequences for those who cause harm and havoc

during a state of emergency. The challenged provision as it stands now protects the public from

false information, disseminated with knowledge of its falsehood, that could cause panic during

a state of emergency. The challenged provision serves as a deterrent for people that have the

intention to cause harm. As Plaintiffs pointed out, during this emergency due to the COVID-

19 pandemic, a person caused disruption in the food supply chain by falsely announcing that

the government would close the food markets. See Docket No. 50 at 14. Although, the

government clarified that this was false, the damage was done, and the food supply chain was

disrupted by the many people who went to the food market in fear that said markets would be

closed. It bears noting that the public interest cuts both ways. On the one hand, freedom of

expression is necessary to the health of our democracy. On the other hand, seeking

public safety and ensuring that people are safe during an emergency is also valuable and of vital

importance.

       A determination of the public interest necessarily encompasses the practical effects of

granting or denying preliminary injunctive relief. Bl(a)ck Tea Soc'y v. City of Bos., 378 F.3d 8, 15

(1st Cir. 2004). “When resolving preliminary injunction motions, ‘[a]ny potential harm caused

to [a plaintiff] by the denial of [his] motion must be balanced against any reciprocal harm


                                                 35
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 36 of 39




caused to [the defendant] by the imposition of an injunction.” Allman v. Padilla, 979 F. Supp.

2d 205, 221 (D.P.R. 2013). Plaintiffs have not demonstrated that the balancing of

the equities favors an injunction. In this instance, justice deferred for trial is not justice denied

when taking into consideration the consequences of striking down the challenge provisions

with a preliminary injunction. Consequently, the balance of hardships and the public interest

tip sharply in favor of denying Plaintiffs’ request for preliminary injunction.

       4. Plaintiffs have not posted the required security deposit for the issuance of a
          preliminary injunction.

       Plaintiffs insist that this Court waives any bond requirement pursuant to Rule 65(c) of

Federal Civil Procedure (Docket No. 50 at 29) but that is not possible. Rule 65(c) states that

“[n]o restraining order or preliminary injunction shall issue except upon the giving of security

by the applicant, for the payment of such costs and damages as may be incurred or suffered by

any party who is found to have been wrongfully enjoined or restrained.” Fed.R.Civ.P. 65(c).

Although “the amount of the bond is left to the discretion of the court, the posting requirement

is much less discretionary.” See Frank's GMC Truck Ctr., Inc. v. Gen. Motors Corp.,847 F.2d 100,

103 (3d Cir.1988) (“While there are exceptions, the instances in which a bond may not be

required are so rare that the requirement is almost mandatory.”) In other words, Rule 65(c)

“mandates that a court when issuing an injunction must require the successful applicant to

post adequate security.” Id. Defendants contend that Rule 65(c) requires that a bond be posted

before the issuing of a preliminary injunction, which cannot be waived, and the only discretion

left to the Court is as to the amount of the same. Therefore, Defendants reiterate that due to

the adverse impact that an issuance of a preliminary injunction could have on public security

a bond of no less than $10,000 is required to be posted by Plaintiffs.



                                                 36
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 37 of 39




                                      IV. CONCLUSION

       It has been clearly established that Plaintiffs lack Article III standing to invoke this

Court’s jurisdiction. Plaintiffs failed to establish a realistic danger of sustaining a direct

injury because of the challenged statute’s operation or enforcement, neither through

themselves, through third parties nor through journalistic sources. Instead, they rely on

a hypothetical, speculative, remote, and baseless fear of prosecution that has not occurred and

that cannot be reasonably inferred from the well-pleaded facts that has a real probability of

occurring. However, Plaintiffs “cannot manufacture standing merely by inflicting harm

on themselves based on their fears of hypothetical future harm that is not certainly

impending.” Clapper, 568 U.S. at 416. That is, because “[a] plaintiff's subjective and irrational

fear of prosecution is not enough to confer standing under Article III for either type of injury.”

See Mangual, 317 F.3d at 57. Further, the mere “[a]llegations of a subjective ‘chill’ are not an

adequate substitute for a claim of specific present objective harm or a threat of specific future

harm.” Laird, 408 U.S. at 13-14. It is apparent from the arguments raised in this motion that

Plaintiffs have attempted to manufacture standing by inflicting harm on themselves based on

hypothetical fears and by alleging a subjective chill. A ruling in favor of granting a preliminary

injunction would be based exclusively in Plaintiffs’ imagination, resulting in an advisory

opinion. See Golden v. Zwickler, 394 U.S. 103, 108 (1969) (“(T)he federal courts established

pursuant to Article III of the Constitution do not render advisory opinions”). Thus, this Court

must swiftly deny Plaintiffs request for preliminary injunction because they clearly lack

standing.

       In the alternative, it has also been clearly established that Plaintiffs failed to comply

with each prong of the preliminary injunction standard. First, they are highly unlikely to


                                               37
        Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 38 of 39




succeed on the merits since their facial challenge cannot pass muster. Second, Plaintiffs will

not suffer any irreparable harm if the preliminary injunction is denied since they have

continued to publish news articles during the emergency despite of their alleged fear of

prosecution and the supposed chilling effect that the challenged provision has on them. Third,

Plaintiffs cannot rely on mere allegation of a chill of their sources without establishing plausible

facts that put Defendants and the Court in position to examine such assertion. Finally, the

balance of equities, as well as the adverse effect that the issuing of a preliminary injunction

would have on the public interest tip the scale in favor of denying the preliminary injunction.

Therefore, it is forceful to conclude that Plaintiffs request for a preliminary injunction must be

deny for lack of standing and for not meeting the necessary requirements for the issuance of

said extraordinary remedy.

       WHEREFORE, the Defendants pray that this Honorable Court take notice of the

present motion and consequently DENY Plaintiffs’ request for preliminary injunction.

       I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing

with the Clerk of the Court, which will send notification of such filing to the parties subscribing

to the CM/ECF System.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 21st day of August 2020.



                                [Space intentionally left in blank]




                                                38
      Case 3:20-cv-01235-PAD Document 62 Filed 08/21/20 Page 39 of 39




INÉS DEL CARMEN CARRAU-MARTÍNEZ                   /s/ Juan C. Ramírez-Ortiz
Interim Secretary of Justice                      JUAN C. RAMÍREZ-ORTIZ
                                                  USDC-PR No. 306507
WANDYMAR BURGOS-VARGAS                            Department of Justice of Puerto Rico
Deputy Secretary in Charge of Litigation          Federal Litigation Division
                                                  PO Box 9020192
SUSANA I. PEÑAGARÍCANO-BROWN                      San Juan, PR 00902-0192
Director of Legal Affairs                         Tel. (787) 721-2900, ext. 1421
Federal Litigation and Bankruptcy Division        juramirez@justicia.pr.gov

                                                  /s/Joel Torres Ortiz
                                                  JOEL TORRES ORTIZ
                                                  USDC-PR No. 302311
                                                  Department of Justice of Puerto Rico
                                                  Federal Litigation Division
                                                  PO Box 9020192
                                                  San Juan, PR 00902-0192
                                                  Tel. (787) 721-2900, ext. 1421 & 1412
                                                  joeltorres@justicia.pr.gov




                                             39
